Judgment, Supreme Court, Bronx County (Megan Tallmer, J.), rendered May 31, 2002, as amended June 17, 2002, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of 3x/2 years, unanimously affirmed.
The court properly exercised its discretion in admitting evidence of defendant’s gang affiliation, since it was highly probative of defendant’s motive, explained the relationship between defendant and the victim, and was central to the jury’s understanding of an otherwise unexplained assault (see e.g. People v Edwards, 295 AD2d 270 [2002], lv denied 99 NY2d 557 [2002]; People v Newby, 291 AD2d 460 [2002], lv denied 98 NY2d 679 [2002]; People v Bernard, 224 AD2d 192 [1996], lv denied *46488 NY2d 964 [1996]). The court’s thorough instructions minimized the potential for prejudice.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks were generally responsive to defense arguments, and that the court’s curative actions prevented any improprieties in the summation from causing undue prejudice (see People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur—Andrias, J.P., Saxe, Ellerin, Sweeny and Catterson, JJ.